Browne, C. J.
-The plaintiff in error was convicted in the Circuit Cout of Jackson County for violation of Section 3528, General Statutes of Florida, 1906, in knowingly marrying the husband of another.
The only assignment of error is based on the denying of the defendant’s motion for a new trial, which was on the grounds that the verdict was against the weight of the evidence and against tbe law, and on the refusal of the court to give defendant’s special charge number one.
*366The defendant • admitted that she knew that the man she married had previously been’married to another woman, but sought to escape the consequences of her act by the testimony of several witnesses to the effect that they told her that the former wife had obtained a divorce from her husband.
The State proved that there had been no divorce between the former wife and the man whom the defendant married. It also proved by a witness, Tarver, that two or three weeks before the defendant married, he had advised her not to marry the man because he had not been divorced from his first wife. He said he told her in the presence of her mother that they all knew it.
Justice of the Peace Leaper testified that the defendant and man whom she married came to his house and asked him to marry them; that he asked them if they had ever been married and the man told him he had; he then asked him where was hisi wife and was told by the man that she was down at Ohipley, and that he then refused to marry them.
We think the testimony was sufficient to put the defendant on notice and require her to make inquiry from the proper source to ascertain the truth or falsity of the report that the man whom she was about to marry had obtained a divorce.
The jury had all the facts before ‘them and there Was sufficient testimony to warrant the conviction.
The special charge number one was substantially covered by the court in the general charge, and there was no error in refusing to give it.
The judgment is affirmed.
All concur.